Citation Nr: 1601507	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for hypertension prior to September 23, 2008, and a disability rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to December 2006.

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio through a special processing unit.  The matter was subsequently transferred back to the RO in Houston, Texas. 

In a March 2011 rating decision, the RO awarded a 10 percent rating, effective September 23, 2008.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for hypertension remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.).

On August 17, 2015, the Veteran indicated, through her representative, that she no longer wanted a Videoconference Board hearing.  See Veterans Appeals Control and Locator System (VACOLS), hearing tab.  Therefore, the Veteran's request for a hearing is considered withdrawn. 

In September 2015, the Board remanded the increased rating claim to obtain outstanding VA treatment records.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in November 2015.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure of 100 or more.  Diastolic pressure of 110 or more, or systolic pressure of 200 or more, has not been shown at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not higher, for hypertension have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The December 2009 VCAA notice was issued to the Veteran prior to the May 2010 rating decision from which the instant appeal arises. The December 2009 VCAA notice which informed her of the evidence generally needed to support a claim for an increased rating.  

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in December 2009 and February 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  

All relevant documentation, including service treatment records, private treatment records, and VA treatment records, has been secured.  Pursuant to the September 2015 Board remand, additional VA treatment records were obtained and associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015). 

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104 (2015).  Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

The claim currently on appeal arises from a May 2010 rating decision, which arose from a claim received in January 2008.  As such, the rating period on appeal extends from January 2007, one year prior to the date of receipt of her increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to January 2007, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

Analysis

The Veteran seeks a higher rating for her service-connected hypertension.  

VA treatment records and examination reports in the claims file reflect that the Veteran has been followed for her diagnosed hypertension and has been prescribed different medications for control including Tegretol, Metoprolol succinate, Hydrochlorothiazide, and Potassium chloride.  According to a November 2005 private treatment report, the Veteran's blood pressure was 179/90 and her medication prescription was increased.  A January 2006 treatment report shows that the blood pressure reading was 161/102.  Thereafter, in a September 2006 treatment report, her blood pressure reading was 140/100.  In a January 2007 treatment record, the Veteran's blood pressure was 160/90.  Additional blood pressure readings include the following: 150/87 in July 2008, 124/84 in September 2009, 162/75 in April 2011, 178/90 in December 2013, 167/109 in September 2013, 144/100 in February 2014, 165/88 in March 2014, and 150/96 in October 2014.  

The Veteran was afforded VA examinations regarding her hypertension in December 2009 and February 2015.  In the December 2009 VA examination report, the Veteran was noted to be taking Metoprolol and hydrochlorothiazide.  The blood pressure readings were 184/103, 190/91, and 180/91.  Regarding the overall functional impairment, the Veteran reported that when her blood pressure is high, she has to stop and rest until it comes down.  In February 2015, the examiner indicated that the Veteran did have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings at that time were 155/102 and 168/101.  It was further noted that the average blood pressure reading was 157/99.  The examiner stated that the Veteran did not have any other pertinent physical findings, complication, conditions, signs, or symptoms related to her hypertension and that the Veteran's hypertension did not affect her ability to work.  

As stated above, a 10 percent rating is warranted when systolic pressure is predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  Records show that prescriptions were amended and that she continued to take medication throughout the period on appeal.  The Veteran demonstrates a history of diastolic pressure of 100, as well as, systolic pressures of 160 or more.  With regard to whether this represents diastolic or systolic pressure that is "predominantly" 100 or 160, respectively, or more, the Board finds that the evidence is at least evenly balanced, and the benefit of the doubt should be afforded to the Veteran.  In light of the above, a rating of 10 percent for hypertension is warranted for the entire period on appeal.

However, based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for hypertension is not warranted during any period on appeal.

Specifically, the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension have not been met under Diagnostic Code 7101 for the entire period on appeal.  As shown above, there is no lay or medical evidence that, at any point during the appeal period, diastolic pressure was 110 or more or systolic pressure was 200 or more.  Therefore, the weight of the evidence demonstrates that entitlement to the next higher rating is warranted.  

In sum, the evidence supports a finding that a 10 percent rating for hypertension is warranted.  However, to the extent that the Veteran is seeking a rating in excess of 10 percent for hypertension, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hypertension or sinusitis disability for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for certain manifestations of hypertension, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board adds that the rating criteria contemplate blood pressure readings well in excess of the Veteran's readings shown during the period on appeal, with corresponding higher ratings.  The symptomatology and the disability levels for hypertension throughout the entire rating period under consideration are contemplated by the rating schedule, and the assigned rating, is therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was granted from January 1, 2007 to May 1, 2009.  In this case, the record does not reflect, and the Veteran does not allege, subsequent to May 1, 2009, that she is unemployable due to the service-connected hypertension.  Therefore, the Board finds that TDIU has not been subsequently raised and, therefore, the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.


ORDER

For the period prior to September 23, 2008, entitlement to 10 percent rating, but not higher, for hypertension is granted.

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


